DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-18, in the reply filed on 1/4/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites forming a second thermocouple junction comprising second swaged axial and mid-section of the sheath.  However, as best understood, it appears the second thermocouple junction is formed outside of the swaged end (106 Fig 3).  Therefore, it is unclear how the second thermocouple junction is formed at a swaged end of the sheath. Furthermore, applicant wants to use the word “swage” when defining second or other thermocouple junctions, examiner suggests removing the “first swaged axial mid-section of the sheath” when defining the first electrical junction.  Perhaps applicant can claim the first electrical junction comprising a tapered section of the sheath and contacts the first electrical wire of the plurality of wires forming the first electrical junction. 
Line 3 of claim 3 recites “the other of molybdenum” and it’s confusing since only one molybdenum is recited before.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (DE102008007740 attached EPO translation, hereinafter Abraham) in view of Reichert (WO2019/042529).
Regarding claim 1, Abraham teaches a (multi-core) thermocouple, comprising: 
a (plurality) of wire (1 Fig 3); 
an insulation core surrounding the plurality of wire (3 Fig 3); 
a sheath surrounding the insulation core (1a, 2 Fig 3); and 
a first electrical junction formed between a first wire and the sheath at a first axial mid-section (1a, 2 and 1 forming a thermocouple Fig 3);
a plurality of electrical junctions comprising: 
a second electrical junction formed between a second wire of the plurality of wires and the sheath at a second, different axial mid-section of the multi-core thermocouple, the second electrical junction comprising a second swaged axial mid-section of the sheath.  
	
However, Abraham does not teach a plurality of wires, and a plurality of electrical junctions comprising: 
a second electrical junction formed between a second wire of the plurality of wires and the sheath at a second, different axial mid-section of the multi-core thermocouple, the second electrical junction comprising a second swaged axial mid-section of the sheath.  

Reichert teach a plurality of wires (abstract), and a plurality of electrical junctions comprising: 
a second electrical junction formed between a second wire of the plurality of wires (t3 Fig 1) and the sheath/wire at a second, different axial mid-section of the multi-core thermocouple, the second electrical junction comprising a second axial mid-section of the sheath/wire (t3 Fig 1).  
Therefore, it would have been obvious to one of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include second thermocouple junction as taught by Reichert for sensing temperature at different locations.  Regarding swaged end, Abraham teaches various shapes of thermocouple ends (swaged center thermocouple 1 Fig 3, 4, round Fig 5) and it has been held that insignificant changes to shape which do not contain critical design requirements are a matter of choice which one having of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed limitation is significant. See MPEP 2144.04 (IV-B).  Regarding making second thermocouple junction by connecting to sheath, Abraham teaches making thermocouple based on connecting to sheath and Reichert teaches making a second thermocouple junction.  

With respect to claim 2, Abraham does not teach the plurality of electrical junctions further comprises a third electrical junction formed between a third wire of the plurality of wires and the sheath and at one longitudinal end of the multi-core thermocouple, the third electrical junction comprising a swaged end with an outer diameter of the sheath reducing in diameter along a longitudinal length of the multi-core thermocouple until the sheath contacts the third wire within the insulation core.  
Reichert teaches the plurality of electrical junctions further comprises a third electrical junction formed between a third wire of the plurality of wires and the sheath/second wire (t2 Fig 1) and at one longitudinal end of the multi-core thermocouple, the third electrical junction comprising a swaged end with an outer diameter of the sheath reducing in diameter along a longitudinal length of the multi-core thermocouple until the sheath contacts the third wire within the insulation core.  
Therefore, it would have been obvious to one of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include second thermocouple junction as taught by Reichert for sensing temperature at different locations.  

Regarding claim 5, Abraham does not teach the plurality of wires of the multi-core thermocouple comprises at least twenty-one wires.  
Reichert teaches forming multi-core thermocouple using plurality of wires (abstract, Fig 1-3)
Therefore, it would have been obvious to one of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include second thermocouple junction as taught by Reichert for sensing temperature at different locations.  
With respect to claim 6, Abraham teaches doping the wire and sheath with different metals and semiconductor (para 14) and any material combination will reduce brittleness.
However, Abraham does not teach plurality of wire.
Reichert teach a plurality of wires (abstract, Fig 1-3)
Therefore, it would have been obvious to one of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include second thermocouple junction as taught by Reichert for sensing temperature at different locations.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (DE102008007740 attached EPO translation, hereinafter Abraham) in view of in view of Reichert (WO2019/042529) as applied to claim 1, further in view of Rempe et al. (2008/0205483 hereinafter Rempe).
	With respect to claim 3, the combination (Abraham modified by Reichert) does not teach the wire comprises one of molybdenum (Mo) or niobium (Nb), and wherein the sheath comprises the other of molybdenum (Mo) or niobium (Nb).  
	Rempe teaches the wire comprises one of molybdenum (Mo) or niobium (Nb) (para 27), and wherein the sheath/2nd wire comprises the other of molybdenum (Mo) or niobium (Nb) (para 27).  
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include the said metals as thermocouple wires as taught by Rempe for measuring high temperature.  

Claims 7, 8, 9, 10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (DE102008007740 attached EPO translation, hereinafter Abraham) in view of in view of Reichert (WO2019/042529) and in view of Rempe et al. (2008/0205483 hereinafter Rempe).
Regarding claims 7, 8, Abraham teaches a (multi-core) thermocouple, comprising: 
a first wire comprising a first material (1 Fig 3); 
a second wire comprising the first material
an insulation core surrounding both the first wire (3 Fig 3); 
a sheath surrounding the insulation core, the sheath comprising at least a second material (1a, 2 Fig 3); and 

a first electrical junction formed between a first wire and the sheath at a first axial mid-section (1a, 2 and 1 forming a thermocouple Fig 3);
a plurality of electrical junctions comprising: 
a second electrical junction formed between a second wire of the plurality of wires and the sheath at a second, different axial mid-section of the multi-core thermocouple, the second electrical junction comprising a second swaged axial mid-section of the sheath.  
	
However, Abraham does not teach a plurality of wires, and a plurality of electrical junctions comprising: 
a second electrical junction formed between a second wire of the plurality of wires and the sheath at a second, different axial mid-section of the multi-core thermocouple, the second electrical junction comprising a second swaged axial mid-section of the sheath.  

Reichert teach a plurality of wires (abstract), and a plurality of electrical junctions comprising: 
a second electrical junction formed between a second wire of the plurality of wires (t3 Fig 1) and the sheath/wire at a second, different axial mid-section of the multi-core thermocouple, the second electrical junction comprising a second axial mid-section of the sheath/wire (t3 Fig 1).  
Therefore, it would have been obvious to one of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include second thermocouple junction as taught by Reichert for sensing temperature at different locations.
However, the combination (Abraham modified by Reichert) does not teach the wire comprises one of molybdenum (Mo) or niobium (Nb), and wherein the sheath comprises the other of molybdenum (Mo) or niobium (Nb).  
	Rempe teaches the wire comprises one of molybdenum (Mo) or niobium (Nb) (para 27), and wherein the sheath/2nd wire comprises the other of molybdenum (Mo) or niobium (Nb) (para 27).  
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include the said metals as thermocouple wires as taught by Rempe for measuring high temperature.  Regarding wire and sheath comprising specific material, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

With respect to claim 9, although Abraham does not teach the first electrical junction comprises a swaged longitudinal end of the multi-core thermocouple with an outer diameter of the sheath reducing in diameter along the longitudinal axis of the multi-core thermocouple until the sheath contacts the first wire within the insulation core.  Abraham teaches different shapes of sheath and connecting to the center core wire to form a thermocouple (1 Fig 3, 4 circular Fig 5).
Reichert teach a plurality of wires (abstract), and a plurality of electrical junctions comprising: 
a second electrical junction formed between a second wire of the plurality of wires (t3 Fig 1) and the sheath/wire at a second, different axial mid-section of the multi-core thermocouple, the second electrical junction comprising a second axial mid-section of the sheath/wire (t3 Fig 1).  
Therefore, it would have been obvious to one of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include second thermocouple junction as taught by Reichert for sensing temperature at different locations.

With respect to claim 10, Abraham does not teach the second electrical junction comprises a swaged axial mid-section of the sheath.  
Reichert teach the second electrical junction comprises a swaged axial mid-section of the sheath/wire (t3 Fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include second thermocouple junction as taught by Reichert for sensing temperature at different locations.

Regarding claim 13, Abraham does not teach the multi-core thermocouple comprises at least twenty-one wires per 31.7 mm2 of cross-sectional area of the multi-core thermocouple.  
Reichert teaches forming multi-core thermocouple using a plurality of wires (abstract, Fig 1-3)
Therefore, it would have been obvious to one of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include second thermocouple junction as taught by Reichert for sensing temperature at different locations.  
Regarding claim 15, the combination (Abraham modified by Reichert) does not teach the wire comprises molybdenum (Mo) doped with one or more of potassium (K), silicate (SiO4)4-, tungsten (W), or silicon (Si) by an amount within a range of about 100 ppm and about 300 ppm per dopant.  
Rempe teaches the wire comprises molybdenum (Mo) doped with one or more of potassium (K), silicate (SiO4)4-, tungsten (W), or silicon (Si) by an amount within a range of about 100 ppm and about 300 ppm per dopant (para 12, 21).  
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include the said metals with appropriate ratios as thermocouple wires as taught by Rempe for measuring high temperature.
With respect to claim 16, Abraham does not teach a third wire comprising a third material different from the first material; and a third electrical junction formed between the third wire and the sheath at a third axial position along the longitudinal axis of the sheath.  
Reichert teaches a third wire comprising a third material different from the first material (t2 Fig 1, para 1 page 4); and a third electrical junction formed between the third wire and the sheath at a third axial position along the longitudinal axis of the sheath (t2 Fig 1).  
Therefore, it would have been obvious to one of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include second thermocouple junction as taught by Reichert for sensing temperature at different locations.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (DE102008007740 attached EPO translation, hereinafter Abraham) in view of in view of Reichert (WO2019/042529) and in view of Rempe et al. (2008/0205483 hereinafter Rempe) as applied to claim 7, further in view of Skifton et al. (2020/0194652 hereinafter Skifton).
Regarding claim 14, the combination (Abraham modified by Reichert and Rempe) does not teach the first and second wires comprise molybdenum (Mo) doped with Lanthanum (La) oxide by an amount within a range of about 0% and about 2% by weight.
Skifton teaches teach the first and second wires comprise molybdenum (Mo) doped with Lanthanum (La) oxide by an amount within a range of about 0% and about 2% by weight. (para 22).  
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include the said metals with appropriate ratios as thermocouple wires as taught by Skifton for measuring high temperature.  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
Allowable Subject Matter
Claims 4, 11, 12, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/             Examiner, Art Unit 2855                                                                                                                                                                                           
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855